Citation Nr: 1109251	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a pulmonary disability, to include asbestosis.

2.  Entitlement to service connection for a pulmonary disability, to include asbestosis and emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967  to November 1968, with additional service in the Navy Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2007, of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim for service connection for asbestosis and denied the Veteran's claim of service connection for emphysema.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge. 

The issue of entitlement to service connection for a pulmonary disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A July 1998 rating decision denied service connection for asbestosis, and the Veteran did not appeal that decision.

2.  The evidence received since the July 1998 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.



CONCLUSIONS OF LAW

1.  The July 1998 rating decision that denied service connection for asbestosis is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a pulmonary disorder, to include asbestosis.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1998, the RO denied the Veteran's claim for service connection for a pulmonary disability, to include asbestosis.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The July 1998 rating decision is final because it was not appealed.

In the October 2007 rating decision on appeal, the RO declined reopening the Veteran's claim of service connection for a pulmonary disability, to include asbestosis.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a pulmonary disability, to include asbestosis, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen this claim was received in April 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in July 1998 consisted of the Veteran's service treatment records from July 1967 to October 1968, which did not contain a diagnosis of asbestosis; post-service private treatment records starting in 1994, which contained a diagnosis of asbestosis in 1995; Labor and Industry reports from 1994 to 1997, which noted the Veteran's diagnosis of asbestosis, and a history of in-service and post-service occupational exposure to asbestos; an August 1997 VA examination report, which contained a diagnosis of asbestosis; and a May 1998 addendum report wherein the VA physician noted asbestosis and mild obstructive pulmonary disease, and opined that the Veteran's obstructive lung disease was most likely due to tobacco abuse.  The VA physician also noted that the Veteran was exposed to asbestos in service "to a degree to account for the disease."  The RO found that there was no basis in the evidence of record to support a finding that the Veteran's asbestosis had onset in service, or was caused or aggravated by it.    

Newly received evidence includes private and VA medical records showing diagnoses and treatment for multiple pulmonary conditions, to include emphysema, bronchitis, asbestosis, and chronic obstructive pulmonary disease (COPD), with a medical history significant for in-service and post-service exposure to asbestos; statements and testimony from the Veteran detailing his in-service duties and exposure to asbestos during service; internet articles that support the Veteran's assertions that he was exposed to asbestos while serving at the Navy shipyard and aboard the USS Caliente, and etiologically link asbestosis and emphysema to exposure to asbestos; service personnel records; and reserve medical treatment records.    
The Board finds that the diagnoses of emphysema and COPD, with medical articles that etiologically link those conditions to in-service exposure to asbestos, are sufficient to reopen the claim.  The diagnosed disorders in the medical reports, and the medical articles submitted by the Veteran in support of his claim that there is an etiological relationship between in-service exposure to asbestos and the currently diagnosed respiratory disorders, were not previously considered by agency decision makers, are not cumulative or redundant, relate to an unestablished fact necessary to substantiate the claim, and together with previously considered evidence of record, raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  Those reports, diagnoses, and medical evidence that etiologically links the diagnoses to asbestos exposure in service, are presumed credible for the purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection for a pulmonary disability, to include asbestosis, is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for a pulmonary disorder, to include asbestosis.  To that extent only, the appeal is allowed.



REMAND

The Veteran contends that he currently suffers from a pulmonary disability as a result of exposure to asbestos while serving aboard the USS Caliente between July 1967 and November 1968.  The Veteran described being exposed to asbestos, without protection, during the first few months of active military service as a Navy shipyard worker in Long Beach, California, and during the performance of his duties as a sheet metal worker aboard the USS Caliente. 

The service medical records include a November 1967 chest X-ray that was negative.  After service, private clinical records starting in 1994 show treatment for a respiratory disorder, and contain a diagnosis of asbestosis in 1995.  Subsequent medical records also show diagnoses of COPD and emphysema.  The Veteran's medical history is significant for exposure to asbestos in service from 1967-68.  The records also documented an extensive history of post-service occupational exposure to asbestos starting in 1974, to include while working as a millwright without respiratory protection, working with pipes and covering them with asbestos sleeves, working in a boiler room, and rebuilding furnaces.  It was also noted that the Veteran had a history of tobacco smoking for more than 30 years.  

A VA physician in May 1998 determined that the Veteran met the diagnostic criteria for asbestosis, and noted that the Veteran was "exposed in the service to a degree to account for his disease."  The physician opined that the Veteran's obstructive lung disease was most likely due to smoking.  The Board recognizes that the physician's statement suggests a nexus between the Veteran's respiratory disability and his period of active service.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Board acknowledges that the RO attempted to schedule the Veteran for a VA examination in January 2009, but the Veteran failed to attend the VA examination.  At the October 2010 personal hearing the Veteran denied having received timely notice of the scheduled examination and requested that the examination be rescheduled.  The Veteran indicated a willingness to report for a rescheduled examination.  The actual letter notifying the Veteran of the date and time of his examination is not in the file.  As it remains unclear to the Board whether the Veteran was properly notified of that examination, another attempt should be made to schedule the Veteran for an examination.  The Veteran is hereby advised it is his responsibility to report for the examination and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

Finally, the most recent medical records associated with the claims file are for treatment received in August 2007, and there is a possibility that there may be outstanding treatment records since 2007.  On remand, all records dated since August 2007 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records for treatment of any respiratory disability after August 2007.

2.  Schedule the Veteran for a VA pulmonary examination.  The Veteran must be given adequate notice of the date and place of any requested examination.  The examiner should review the claims file and the report should note that review.  The examiner should provide an opinion as to the following:

a) Specify all currently diagnosed respiratory disabilities.

b) Is it at least as likely as not (50 percent probability or greater) that any current respiratory disorder is related to the Veteran's active service, including exposure to asbestos?  The examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should explain the rationale for all opinions provided.  In formulating the opinion, the examiner is asked to comment on the clinical significance of the following: 

(1) the Veteran's service personnel records which show that he served aboard the USS Caliente from July 1967 to November 1968, as a sheet metal worker; 

(2) November 1967 chest  X-rays; 

(3) private clinical records starting in 1994, that contain a diagnosis of asbestos related disease; 

(4) the August 1997 VA examination report and May 1998 addendum; and 

(5) post-service medical records documenting diagnoses of emphysema, COPD, and asbestosis, and a significant history of occupational exposure to asbestos after service discharge.

(6) The Veteran's testimony of having worked at a shipyard while in service.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


